 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE EXTRADITION                  CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDUKSATTAR AMEED TO
12   THE REPUBLIC OF IRAQ                              ORDER PROVIDING HEARING TRANSCRIPTS
                                                       TO THE UNITED STATES AND DEFENSE
13                                                     COUNSEL

14
                                                       COURT: Hon. Edmund F. Brennan
15

16          It is hereby ordered that counsel for the United States and counsel for Omar Ameen be provided

17 with a transcript of the hearing conducted on February 4, 2019, including those portions of the record

18 that were sealed by the Court.

19
     Dated: February 13, 2019.                          _____________________________
20                                                      EDMUND F. BRENNAN
21                                                      United States Magistrate Judge

22

23

24

25

26

27

28


      ORDER PROVIDING TRANSCRIPTS TO THE
      UNITED STATES AND DEFENSE COUNSEL
